Citation Nr: 0943169	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	 Lauranne Bergh 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to December 
1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decisions of the VA Regional Office (RO) in Fort Harrison, 
Montana that denied increased ratings for left shoulder and 
left leg disabilities, as well as a total rating based on 
unemployability due to service-connected disability.

A Board decision in March 2009 denied an evaluation in excess 
of 40 percent for residuals of left shoulder injury with 
rotator cuff tear and degenerative joint disease, and a 
rating in excess of 20 percent for left distal fibula 
fracture residuals.  The issue of a total rating based on 
unemployability was remanded for further development.  The 
Board also noted that service connection for upper and lower 
extremity neurological defects was reasonably raised by the 
evidence, and this matter was remanded for appropriate 
consideration.  

By rating decision in July 2009, service connection for left 
axillary nerve injury was granted and a zero percent 
disability evaluation was assigned.  

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant completed two or three years of college and 
has occupational experience as a farmer/rancher.  He reports 
that he last worked on a regular basis in approximately 1996.

2.  Service connection is in effect for residuals of left 
shoulder injury and rotator cuff repair with degenerative 
joint disease and muscle atrophy, rated 40 percent disabling, 
residuals of fracture of the left distal fibula, rated 20 
percent disabling, and left axillary nerve injury (minor 
extremity) rated zero percent disabling.  A combined 
disability of 50 percent is in effect for service-connected 
disability.

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2098).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant. Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

Here, the VCAA duty to notify was satisfied in a letter sent 
to the Veteran in October 2006 that sufficiently addressed 
the required notice elements and was sent prior to the 
initial RO decision in this matter.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Veteran or his proxy has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.

The Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including statements submitted on the 
Veteran's behalf.  During the course of the appeal, the case 
was remanded for further development in March 2009.  The 
record reflects that as the Veteran was physically unable to 
come in for examination, the record was thoroughly reviewed 
by a VA provider and a comprehensive evaluation report was 
generated.  Extensive private and VA clinical records have 
been received and reviewed.  The appellant does not contend 
that there is outstanding evidence that has not been 
considered.  The Board finds that all necessary development 
has been accomplished and that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of this claim. See 38 U.S.C.A. § 5103A (a) (2); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  
The claim is ready to be considered on the merits.  

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2009).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. 38 C.F.R. §§ 3.341(a), 
4.16, 4.19 (2009); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2009).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to the 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating is in itself recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment. See Van Hoose v. Brown, supra.

Factual Background and Legal Analysis

Service connection is in effect for residuals of left 
shoulder injury and rotator cuff repair with degenerative 
joint disease and muscle atrophy, rated 40 percent disabling, 
residuals of fracture of the left distal fibula, rated 20 
percent disabling, and left axillary nerve injury (minor 
extremity) rated zero percent disabling.  A combined 
disability of 50 percent is in effect for service-connected 
disability.  

In this case, the veteran has a combined disability rating of 
50 percent for service-connected disability.  Thus, under 
§ 38 C.F.R. § 4.16(a) (2009), he does not meet the threshold 
criteria for assigning individual unemployability as he does 
not have one disability that is rated 60 percent or more, nor 
does he have two or more disabilities with at least one 
disorder rated 40 percent or more to bring the combined 
rating to at least 70 percent.  Nevertheless, the primary 
question for consideration in this instance is whether the 
service-connected disabilities are sufficient in and of 
themselves to render the average person or the veteran to be 
unable to secure or follow substantially gainful employment.  
After careful review of the evidence obtained in support of 
the claim during the appeal period, as well as consideration 
of the contentions advanced by the appellant and on his 
behalf, the Board concludes that a a preponderance of the 
evidence is against the claim.

VA and private clinical records show that the Veteran has 
restricted left shoulder motion to a significant extent with 
accompanying weakness and pain on motion.  A VA physical 
therapy record in August 2006 indicated that he had no smooth 
movement in the left shoulder and often utilized his right 
hand to facilitate movement and placement.  In a private 
examination report in December 2006 Veteran related that he 
had constant ongoing left shoulder pain exacerbated with 
passive and active range of motion, and that he required help 
with most activities of daily living.  He said that he was 
unable to use his arms for any reasonable length of time to 
propel his wheelchair and had fatigue and weakness with any 
attempt at repetitive use of the joint.  It was also reported 
that he required assistance with most activities of daily 
living including dressing, toilet, food set up, and self 
care.  In view of such, the left shoulder is rated the 
maximum schedular evaluation for symptoms of the minor 
extremity in the absence of nonunion of the humerus and loss 
of head of the humerus (flail shoulder) of the minor 
extremity. See 38 C.F.R. § 3.71a.

As to the left distal fibula fracture residuals, Dr. S. 
McIntyre stated in a letter of September 2006 that the 
Veteran's left leg was limited by secondary pain and mild 
atrophy, and that he was unable to ambulate safely.  Physical 
therapy records in that month noted that he reported average 
pain in the lower extremities as 8 on a 10 scale with 10 out 
of 10 being the worst on a bad day.  Left ankle strength and 
range of motion were significantly diminished.  Dr. McIntyre 
indicated in December 2006 that the appellant complained of 
constant pain exacerbated by active and passive range of 
motion.  He was reported to essentially be confined to a 
wheelchair due to pain, weakness, fatigue, and general 
debility due to leg injury, and unable to utilize his legs 
for any reasonable length of time.  The evidence, indicates, 
however, that the left ankle is not ankylosed and that the 
appellant retains movement.  Therefore, while the disability 
picture may be considered as indicative of marked impairment, 
in the absence of ankylosis, or impairment of the tibia or 
fibula, an evaluation in excess of 20 percent is not 
warranted. See 38 C.F.R. § 3.71a, Diagnostic Codes 5270, 
5271, 5262.

The Board observes that on VA examination in February 2002, 
the Veteran was noted to have an old axillary nerve palsy for 
which a diagnosis of history of left axillary nerve injury 
and muscle atrophy as secondary thereto was rendered.  
Electromyogram and nerve conduction studies in April 2003 
disclosed findings consistent with diminished sensation and 
moderate to severe dennervative changes of the left deltoid 
process.  Therefore, nerve injury affects the same left 
shoulder for which the Veteran receives the maximum schedular 
evaluation for left shoulder disability affecting the joints 
under 38 C.F.R. § 3.71a.  As the Veteran displays some 
sensory loss which is not contemplated by left shoulder 
disability under 38 C.F.R. § 3.71a, a separate noncompensable 
evaluation was be assigned under 38 C.F.R. § 4.124, 
Diagnostic Code 8719 (2009) for incomplete paralysis of left 
arm movement which is no more than mild.  

The record reflects that in addition to service-connected 
disabilities, voluminous VA and private inpatient and 
outpatient clinical data reflect that the Veteran has 
received continuing treatment over the years for numerous 
disabilities that include a history of bilateral carpal 
tunnel syndrome with left carpal tunnel release, chronic 
obstructive pulmonary disease, otomycosis, transient ischemic 
attacks with increasing falls, vestibular impairment, right 
knee arthritis with total knee replacement, aortic aneurysm, 
cerebral vascular accident residuals, multiple joint 
arthritis, compression fracture at T12 residuals, right 
shoulder and neck pain, right distal ulna fracture residuals 
and chronic renal insufficiency.  Dr. M. E. Blossom wrote in 
April 2006 that the Veteran had dementia secondary to a 
previous stroke, and probably Alzheimer's dementia.  It was 
opined that he was incapable of making decisions and managing 
his financial affairs.  Dr. S. McIntyre wrote in September 
2006 that the appellant currently resided in a nursing home 
and was significantly debilitated.  She stated in December 
2006 that he had pain in all joints but that the left 
shoulder and leg were significantly more involved and 
bothersome to him.  

Due to his inability to report for VA examination pursuant to 
the Board's March 2009 remand, the Veteran's claims folder 
was referred to a VA physician for review and a medical 
opinion to determine if he was unable to secure or maintain 
substantially gainful employment on account of service-
connected disabilities.  In a clinical report dated in July 
2009, it was noted that the appellant had been a 
farmer/rancher most of his life.  The examiner provided a 
comprehensive chronology of the clinical evidence relative to 
the service-connected disorders from VA records and physical 
therapy notes.  She also referred to Dr. McIntyre's findings 
and conclusions indicating more severe symptoms associated 
with the left shoulder and left leg.  The clinical findings 
were reported in detail.  The examiner stated that there were 
numerous clinic notes and X-ray reports in VA's electronic 
medical record system dating back to 1998, which did not show 
any substantial complaints or treatment for the service-
connected left shoulder or left leg.  It was noted, moreover, 
that the fibula was a nonweight-bearing bone and would not 
have precluded the Veteran's standing, walking, bending, 
lifting, driving or operating machinery.  The examiner found 
that there was little evidence of left ankle dysfunction in 
the clinical evidence, and that had there been a debilitating 
condition of the left fibula, X-rays would have been taken 
and symptoms recorded.  

The examiner stated that the Veteran was described as right 
arm dominant, and that left arm function was not 
significantly limited until age 63 when he was diagnosed with 
bilateral upper and lower extremity peripheral neuropathy 
secondary to vitamin B deficiency.  She stated that the 
Veteran's health had deteriorated over time, and that he had 
many current nonservice-connected disabilities that were all 
debilitating and limiting conditions, including his advanced 
age.  The examiner related that neurologic sequelae from 
Vitamin B deficiency also included paresthesias, 
demyelination of the corticospinal tract and dorsal columns 
contributing to weakness, fatigue, and lethargy, and that it 
was also linked to psychiatric disorders, including impaired 
memory and dementia.  Following review of the evidence, the 
examiner found that while there was no doubt that the Veteran 
was currently unemployable, his inability to work was more 
likely than not due to other causes and less likely than not 
due to service-related injury residuals.  The examiner stated 
that based on such criteria as to his ability to sit, stand, 
walk, hold, bend, carry, drive or operate machinery, 
communicate, remember, follow instructions, use judgment or 
insight, think abstractly, adapt to change or stress, 
concentrate, and interact with customers or co-workers, it 
was her opinion that the service-connected disabilities did 
not preclude employment.  

The evidence thus reflects that while records indicate that 
the Veteran has disability of the left shoulder, minor 
extremity neuropathy and the left lower leg, neither VA nor 
his private provider asserts that he is unable to secure or 
maintain employment solely as a result of service-connected 
disabilities.  The Board observes that the veteran is 
unemployable; however, the record clearly shows that he has 
multiple other extremely debilitating nonservice-connected 
conditions, including dementia and peripheral neuropathy of 
both lower and upper extremities that are the primary reasons 
he is unable to obtain and maintain employment.  The Board 
thus finds that there is little evidence to support a finding 
that service-connected disability, either singly or in the 
aggregate, produces unemployability.  Although the Veteran is 
also quite elderly, neither advanced age nor nonservice-
connected disabilities may be considered as a basis for 
assignment of a total disability rating. 38 C.F.R. § 4.19 
(2009).  The Board thus concludes that the preponderance of 
the evidence establishes that service-connected disabilities 
do not preclude him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16(a)(b).  Because the 
evidence establishes that the appellant is not unemployable 
due to service connected disabilities, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 4.16(b).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
appellant's claim and a total rating based on individual 
unemployability due to service-connected disabilities must be 
denied. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A total rating based on unemployability due to service-
connected disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


